Citation Nr: 1811704	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  06-00 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD), substance induced mood disorder due to cocaine abuse, and depressive disorder.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2015 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

The increased rating claim was previously before the Board in April 2015.  At that time, the issue of entitlement to service connection for a bilateral eye disability was not before the Board.  

Relevant to the current appeal, the Board remanded the issue of increased rating for PTSD and denied service connection for residuals of a gunshot wound to the neck with retained missile and earlier effective date claims.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court addressed those issues in a November 2017 decision, but that appeal has not been returned to the Board for further action and will therefore be the subject of a later Board decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The nature and etiology of the Veteran's eye disorders is unclear.  

Service treatment records reveal that the Veteran was treated after a truck/train accident while in service.

In a VA treatment note dated in October 2014 the Veteran was noted to have had a TBI as a child with resultant retinal detachment the left eye and operculum.  The Board notes that no such history was noted at enlistment.  The Veteran was further noted to have cataracts with the right eye greater than the left, hyperopic astigmatism, and presbyopia.  Early macular degenerative changes in the left eye were suspected.  In an addendum in the same month, it was noted that the Veteran returned to report that he had a serious train accident in Korea that he was afraid to tell the provider about.  The provider commented that this would account for the operculum and macular changes in the left eye.  However, the provider gives no rationale for this statement.

To date, he has not been afforded a VA examination in connection with the claim.  He was treated after an accident in service, is currently diagnosed with eye disorder, and a provider has commented that this would account for the operculum and macular changes in the left eye.  Thus, a medical opinion is needed to decide the claim.  See 38 C.F.R. § 3.159 (c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pursuant to the April 2015 remand, the Veteran was scheduled for a VA contract psychiatric examination in February 2017.  It was reported that the Veteran did not appear for the examination.  In statements dated in August 2017and January 2018 the Veteran's representative reported that the Veteran has indicated that VA has not contacted him regarding any scheduled examination.  As it is unclear whether the Veteran received notice of the February 2017 examination, another examination should be scheduled. 

On remand, attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since April 2017.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records regarding the Veteran dated since April 2017.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any eye disorders that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, the clinical evaluation, and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current eye disorders found to be present had their onset in service or are causally related to service. 

In rendering the opinion, the examiner should comment upon the Veteran's in service truck/train accident and the notation that he may have suffered a TBI as a child.

The examiner is requested to provide a rationale for any opinion expressed.

3.  The Veteran should then be afforded an additional VA psychiatric examination to assess the current severity of his PTSD. The examiner should review the claims file and copies of all pertinent records.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

